     Case 8:20-cv-01539-TPB-AAS Document 1 Filed 07/07/20 Page 1 of 6 PageID 1




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

         Case No. ___________________

SUNBELT RENTALS, INC.,

         Plaintiff,

v.

MASONRY & CONSTRUCTION SERVICES, INC.,
LEVI MONTOYA,

         Defendants.


                                 COMPLAINT
______________________________________________________________________________

         Plaintiff, Sunbelt Rentals, Inc. (“Sunbelt”) files this Complaint against Defendants

Masonry & Construction Services, Inc. (hereinafter “Masonry”) and Levi Montoya (hereinafter

“Mr. Montoya”).

                                              PARTIES

         1.      Plaintiff Sunbelt is a corporation formed under the laws of North Carolina. Its

principal place of business is in South Carolina, but it operates throughout the country, including

Florida.

         2.      Defendant Masonry is a corporation formed under the law of Florida. Masonry’s

principal place of business is located at 13542 N. Florida Avenue, Suite 211-A, Tampa, FL 33613,

according to the Florida Secretary of State’s website. Also, according to this website, the registered

agent for this entity is Levi Montoya, located at the same address as Masonry.

         3.      Defendant Levi Montoya is a resident citizen of the State of Florida.
  Case 8:20-cv-01539-TPB-AAS Document 1 Filed 07/07/20 Page 2 of 6 PageID 2




                                           JURISDICTION

        4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000 exclusive of costs.

        5.      This Court has personal jurisdiction over Defendants because they conduct and

transact business in the State of Florida and are citizens of the State of Florida.

                                               VENUE

        6.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because

Defendants are resident citizens of this jurisdiction and conduct and transact business in this

jurisdiction.

                                               FACTS

        7.      Sunbelt rents equipment to its customers for use in construction projects and other

projects.

        8.      Masonry is a construction company.

        9.      Masonry entered an Application for Credit and Rental Agreement (“Agreement”)

with Sunbelt on August 8, 2016, a true and correct copy of which is attached hereto as Exhibit A.

Exhibit A, Application for Credit and Rental Agreement.

        10.     By entering into this Agreement, Masonry also agreed to additional Sunbelt terms

and conditions, (“Additional Terms and Conditions”) which are located within the Agreement (¶ 1)

and available at www.sunbeltrentals.com/About/pdf/SunbeltContract.pdf. A true and correct copy

of the Additional Terms and Conditions is attached hereto as Exhibit B.

        11.     Pursuant to the Agreement, Mr. Montoya executed a personal guaranty. See Exhibit

A.




                                                  2
  Case 8:20-cv-01539-TPB-AAS Document 1 Filed 07/07/20 Page 3 of 6 PageID 3




       12.     Sunbelt’s approval of the Agreement established an open account through which

Masonry could rent equipment from Sunbelt on credit.

       13.     Masonry also agreed to the Additional Terms and Conditions when it accepted each

piece of Equipment and received each invoice. See Exhibit A, ¶ 1, § c (“(c) the Rental Contract

terms are deemed incorporated into and made a part of this Agreement and each and every

rental/sale of equipment and/or provision of labor furnished to Customer, whether or not Customer

executes each Rental Contract;…”).

       14.     In 2019, Masonry rented certain equipment (the “Equipment”) from Sunbelt.

       15.     Beginning on July 1, 2019, Masonry became overdue on rental payments for the

Equipment.

       16.     A true and correct copy of the unpaid invoices (the “Invoices”) reflecting the rental

charges and late fees for the Equipment are attached as Exhibit C.

       17.     The Agreement (¶ 2) and the Additional Terms and Conditions (§ 12) provide for

service charges that accrue at a rate of one and one-half percent (1.5%) per month on the balance

of delinquent invoices until the invoices are fully paid.

       18.     The account summary for Masonry (the “Account Summary”), a true and correct

copy of which is attached hereto as Exhibit D, reflects that as of October 16, 2019, the unpaid

principal amount of the Invoices totaled $66,230.04 and the service charges of 1.5% accrued

through July 4, 2020, total $10,178.52, making the overall total of invoices and service charges

equal $76,408.56, which exceeds the jurisdictional limit of this Court.

       19.     This amount establishes that this dispute exceeds the jurisdictional minimum.

Moreover, Masonry continues to incur service charges.




                                                  3
  Case 8:20-cv-01539-TPB-AAS Document 1 Filed 07/07/20 Page 4 of 6 PageID 4




       20.     The Agreement (¶ 2) also provides that Sunbelt can recover its reasonable

attorneys’ fees, not exceeding 15% of the outstanding balance, plus costs, and expenses that it

incurs to collect the amounts that Masonry owes to Sunbelt.

                     CLAIM 1 – BREACH OF CONTRACT: MASONRY CONSTRUCTION

       21.     Sunbelt repeats, reiterates, and incorporates all allegations contained in the

preceding paragraphs of this complaint.

       22.     The Agreement, the Additional Terms and Conditions, and the Invoices constitute

the contract between Sunbelt and Masonry.

       23.     Despite proper demand, Masonry breached that contract by failing to pay Sunbelt

for its rental of the Equipment.

       24.     Sunbelt suffered damages because of Masonry’s breach of contract.

                          CLAIM 2 – BREACH OF CONTRACT: LEVI MONTOYA

       25.     Sunbelt repeats, reiterates, and incorporates all allegations contained in the

preceding paragraphs of this complaint.

       26.     Mr. Montoya executed a guaranty binding himself to pay for the sums due by

Masonry. See Exhibit A.

       27.     Despite proper demand, Mr. Montoya breached the guaranty by failing to pay

Sunbelt for Masonry’s rental of the Equipment.

       28.     Sunbelt suffered damages because of Mr. Montoya’s breach of contract.

                                   CLAIM 3– ACTION ON OPEN ACCOUNT

       29.     In addition and/or in the alternative, Sunbelt repeats, reiterates, and incorporates all

allegations contained in the preceding paragraphs of this complaint.




                                                  4
  Case 8:20-cv-01539-TPB-AAS Document 1 Filed 07/07/20 Page 5 of 6 PageID 5




       30.     Sunbelt provided a series of services to Masonry by enabling Masonry to rent

equipment on an open account, and an unsettled debt was generated.

       31.     Sunbelt expected that additional transactions whereby Masonry would continue to

rent equipment would be generated if Masonry had timely paid.

       32.     The unsettled debt remains unresolved as evidenced in the Account Summary in

Exhibit D.

                                    CLAIM 4 – UNJUST ENRICHMENT

       33.     In addition and/or in the alternative, Sunbelt repeats, reiterates, and incorporates all

allegations contained in the preceding paragraphs of this complaint.

       34.     Sunbelt rented the Equipment to Masonry.

       35.     Masonry did not pay to Sunbelt any of the rental charges for the Equipment, and it

would be unjust for Masonry to retain the benefit of such Equipment without paying for the same.

       36.     Accordingly, Masonry is liable to Sunbelt for the value of such benefit, under the

theory of unjust enrichment.

                                       PRAYER FOR RELIEF

       WHEREFORE, Sunbelt respectfully requests that this Court enter a judgment in Sunbelt’s

favor granting the following relief against Masonry and Mr. Montoya: (i) the unpaid principal

amount of the Invoices and the service charges that have accrued to date; (ii) service charges that

will continue to accrue until the unpaid principal amount of the Invoices is fully collected;

(iii) attorneys’ fees and other costs and expenses Sunbelt has incurred and will continue to incur

to collect the amounts owed to Sunbelt; (iv) pre-judgment interest; (v) post-judgment interest; and

(vi) any other and further relief that this Court deems just and proper.




                                                  5
 Case 8:20-cv-01539-TPB-AAS Document 1 Filed 07/07/20 Page 6 of 6 PageID 6




      Respectfully submitted this 7th day of July, 2020.

                                           BUTLER SNOW LLP


                                           By: /s/ M. Elizabeth Roper
                                             M. ELIZABETH ROPER (FL Bar No. 0100795)

                                              Trial Counsel

OF COUNSEL:

Butler Snow LLP
M. Elizabeth Roper (FL Bar No. 0100795)
1020 Highland Colony Parkway, Suite 1400 (39157)
Post Office Box 6010
Ridgeland, Mississippi 39158-6010
(T) 601-948-5711
(F) 601-985-4500
(E) beth.roper@butlersnow.com



      52909349.v1




                                              6
